Case: 1:15-cv-01046-SO Doc #: 237 Filed: 02/20/19 1 of 1. PageID #: 4645




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION



UNITED STATES OF AMERICA,                    )       Case No: 1:15 CV 1046
                                             )
       Plaintiff                             )
                                             )
       v.                                    )       JUDGE SOLOMON OLIVER, JR.
                                             )
CITY OF CLEVELAND,                           )
                                             )
       Defendant                             )       ORDER



       Currently pending before the court in the above-captioned case is Monitor Matthew Barge’s

(“Monitor”) Motion to Approve Cleveland Division of Police Community and Problem-Oriented

Policing Plan (ECF No. 234). The court has conferred with the Monitor, who indicated that the

United States of America has reviewed and approved the City of Cleveland’s proposed Community

and Problem-Oriented Policing Plan (“CPOP Plan”). Pursuant to the recommendation of the

Monitor that the court approve the Cleveland Division of Police CPOP Plan, the court hereby

approves said plan, which meets the terms of the Consent Decree. Accordingly, the court orders said

plan to be effective immediately.


       IT IS SO ORDERED.


                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


February 20, 2019
